 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 1 of 11 PageID #: 69




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NATHAN SOUKUP,                     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )                 Cause No. 4:19-CV-00293-CDP
                                   )
BONZAI EXPRESS OF ST. LOUIS, INC., )
D/B/A CRAZY BOWLS AND WRAPS,       )
                                   )
      Defendant.                   )

                              AGREED PROTECTIVE ORDER

       For good cause shown under Federal Rule of Civil Procedure 26(c), the Court grants the

parties’ Joint Motion for Protective Order (Doc. #12) and hereby finds and orders as follows:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Protective Order, as set forth herein. As there is a presumption in favor of open

and public judicial proceedings in the federal courts, this Protective Order will be strictly con-

strued in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. “Confidential Information” is defined

as information the producing party identifies as having been previously maintained in a

confidential manner and should be protected from disclosure and use outside the litigation

because such disclosure and use is (1) restricted by statute or (2) could potentially cause harm to

the interests of the disclosing party or nonparties. For purposes of this Protective Order, the


                                                1
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 2 of 11 PageID #: 70




parties will limit their designation of “Confidential Information” to the following categories of

information or documents: Plaintiff’s financial and income records, including tax returns;

Plaintiff’s medical records; records or information protected by HIPAA or other applicable state

or federal statutes; Plaintiff’s insurance records; records regarding current and former employees

of Defendant; Defendant’s trade secrets and proprietary information, Defendant’s financial

information, including but not limited to bank statements, tax returns, profit and loss statements,

and accounting records; documents related to the operation of Defendant’s business, including

policies, practices, or procedures; and such other similar information the parties deem to be

confidential and/or proprietary. Information or documents that are available to the public may

not be designated as Confidential Information.        A producing party shall only designate

information as Confidential Information in good faith.

       3.      Form and Timing of Designation.            The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Protective Order by marking or placing the word “Confidential” on the document and on all

copies in a manner that will not interfere with the legibility of the document. As used in this

Protective Order, “copies” includes electronic images, duplicates, extracts, summaries or

descriptions that contain the Confidential Information.       A document shall be designated

“Confidential” prior to or at the time the document is produced or disclosed. Designating a

document does not give the document any protected status other than the protections afforded

under the terms of this Protective Order. Copies of any designated document(s) must also bear

the marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

                                                2
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 3 of 11 PageID #: 71




substance of the Confidential Information are not required to be marked.             By marking a

designated document as Confidential, the designating attorney certifies that the document

contains Confidential Information as defined in this Protective Order.

       4.      Inadvertent Failure to Designate.            Inadvertent failure to designate any

document or material as Confidential will not constitute a waiver of an otherwise valid claim of

confidentiality pursuant to this Protective Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony and exhibits will be deemed confidential only

if designated as such when the deposition is taken or within thirty (30) days after receipt of the

deposition transcript.     Any such designation must specifically identify, by line and page

number(s) or exhibit number(s), the portions of the transcript and/or exhibit(s) so designated.

       6.      Protection of Confidential Material.

               (a)       General Protections. Designated Confidential Information may be used

or disclosed solely to prosecute or defend this lawsuit, including any appeal(s); to prosecute or

defend a directly related legal proceeding brought by one of the parties to this litigation; or as

otherwise required by law or Court order.

               (b)       Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the Court, designated Confidential

Information may only be disclosed to the following persons:

               (1)       The parties to this litigation, including any employees, agents, and
                         representatives of the parties;

               (2)       Counsel for the parties and employees and agents of counsel;


                                                  3
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 4 of 11 PageID #: 72




              (3)    The Court and Court personnel, including any special master
                     appointed by the court, and members of the jury;

              (4)    Court reporters, recorders, and videographers engaged for deposi-
                     tions, hearings, or trial;

              (5)    Any mediator appointed by the Court or jointly selected by the
                     parties;

              (6)    Any expert witness, outside consultant, or investigator retained
                     specifically in connection with this litigation, but only after such
                     persons have been advised of the terms of this Protective Order
                     and executed the certification contained in Attachment A,
                     Acknowledgment and Agreement to be Bound;

              (7)    Any potential, anticipated, or actual fact witness (other than the
                     parties to this litigation) and his or her counsel, but only to the
                     extent such confidential documents or information will assist the
                     witness in recalling, relating, or explaining facts or in testifying,
                     and only after such persons have been advised of the terms of this
                     Protective Order and executed the certification contained in
                     Attachment A, Acknowledgment and Agreement to be Bound;

              (8)    The author or recipient of the document (not including a person
                     who received the document in the course of the litigation);

              (9)    Independent providers of document reproduction, electronic
                     discovery, or other litigation services retained or employed
                     specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and on
                     such conditions as the parties may agree.

              (c)    Control of Documents. The parties must make reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to this Protective Order.      Counsel for the parties must

maintain a record of those persons (other than employees of counsel) who have reviewed or been

given access to the documents, along with the originals of the forms signed by those persons


                                               4
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 5 of 11 PageID #: 73




acknowledging their obligations under this Protective Order.

       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Protective Order

with the Court, that party must take appropriate action to insure that the document receives

proper protection from public disclosure including: (a) filing a redacted document with the

consent of the party who designated the document as confidential; (b) where appropriate (e.g., in

relation to discovery and evidentiary motions), submitting the document solely for in camera

review; or (c) when the preceding measures are inadequate, seeking permission to file the

document under seal by filing a motion for leave to file under seal in accordance with the

applicable Court rules.

       Nothing in this Protective Order will be construed as a prior directive to allow any

document to be filed under seal. The parties understand that the requested documents may be

filed under seal only with the permission of the Court after proper motion. If the motion is

granted and the requesting party permitted to file the requested documents under seal, only

counsel of record and unrepresented parties will have access to the sealed documents.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in

good faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity

of a confidentiality designation remains with the party asserting confidentiality. Until the Court

                                                 5
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 6 of 11 PageID #: 74




rules on the challenge, all parties must continue to treat the materials as Confidential Information

under the terms of this Protective Order.

        9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Protective Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that another

party may present Confidential Information at a hearing or trial must bring that issue to the

attention of the Court and the other parties without disclosing the Confidential Information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

        10.     Obligations on Conclusion of Litigation.

                (a)     Protective Order Remains in Effect.           Unless otherwise agreed or

ordered, all provisions of this Protective Order will remain in effect and continue to be binding

after conclusion of the litigation.

                (b)     Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document unless: (1) the document

has been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product. Notwithstanding the above requirements to

                                                  6
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 7 of 11 PageID #: 75




return or destroy documents, counsel may retain attorney work product, including an index

which refers or relates to designated Confidential Information, so long as that work product does

not duplicate verbatim substantial portions of the text or images of designated documents. This

work product will continue to be confidential under this Protective Order. An attorney may use

his or her own work product in subsequent litigation provided that its use does not disclose

Confidential Information.

       11.     Order Subject to Modification. This Protective Order is subject to modification

by the Court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Protective Order must not, however, be modified until the

parties have been given notice and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination. This Protective Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Protective Order will be construed or presented as a judicial determination that

any document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the Court may

rule on a specific document or issue.

       13.     Persons Bound by Protective Order. This Protective Order will take effect

when entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Protective Order by its terms.

       14.     Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Protective

Order will terminate on the final disposition of this case, provided, however, that a party may file

a motion to seek leave to reopen the case to enforce the provisions of this Protective Order.

                                                 7
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 8 of 11 PageID #: 76




       15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the Court their written agreement to be bound by the provisions of this

Protective Order or another protective order agreed to by all parties.

       16.     Protections Extended to Third-Parties’ Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if requested by the third party or any party at the time of production or

within thirty (30) days thereafter. The party requesting documents from a third party is obligated

to disclose the existence of the Protective Order to the third party prior to or at the time of

production.

       17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

within three (3) business days after receiving the subpoena or order. Such notification must

include a copy of the subpoena or court order.

       Within three (3) business days after receiving the subpoena or order, the receiving party

must inform, in writing, the party who caused the subpoena or order to issue in the other

litigation that some or all of the material covered by the subpoena or order is the subject of this

Protective Order. In addition, the receiving party must deliver a copy of this Protective Order to

the party in the other action that caused the subpoena or order to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

                                                 8
 Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 9 of 11 PageID #: 77




this Protective Order and to afford the designating party in this case an opportunity to protect its

Confidential Information before the court from which the subpoena or order issued.              The

designating party bears the burden and the expense of seeking protection of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the party has in its possession, custody, or

control Confidential Information by the other party to this case.

       18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product.           The inadvertent disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited, to information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work

product doctrine at a later date. Any party receiving any such information or document must

return it upon request to the producing party. Upon receiving such a request as to specific

information or documents, the receiving party must return the information or documents to the

producing party within ten (10) days, regardless of whether the receiving party agrees with the

claim of privilege and/or work-product protection. Disclosure of the information or document by

the other party prior to such later designation will not be deemed a violation of the provisions of

this Protective Order. The provisions of this section constitute an order pursuant to Rules 502(d)

and (e) of the Federal Rules of Evidence. The terms and provisions of this Protective Order shall

                                                 9
Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 10 of 11 PageID #: 78




not be deemed or interpreted to require the disclosure or production by any party hereto of any

documents or information otherwise subject to a valid claim of attorney-client, work product, or

other privilege or protection against disclosure in discovery.


                                                      SO ORDERED,




                                                      Hon. Catherine D. Perry
                                                      United States District Judge


                                                      Date: April 25, 2019




                                                 10
Case: 4:19-cv-00293-CDP Doc. #: 13 Filed: 04/25/19 Page: 11 of 11 PageID #: 79



                                       ATTACHMENT A


                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned, Nathan Soukup v. Bonzai Express of St. Louis, Inc..;

Case No. 4:19-CV-00293-CDP, and attached hereto, understands the terms thereof, and agrees to

be bound by its terms. The undersigned submits to the jurisdiction of the United States District

Court for the Eastern District of Missouri in matters relating to this Protective Order and

understands that the terms of the Protective Order obligate him/her to use materials designated as

Confidential Information in accordance with the Protective Order solely for the purposes of the

above-captioned action, and not to disclose any such Confidential Information to any other

person, firm, or concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:


Signature:



                                               11
